Citation Nr: 0324242	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to an increased evaluation for residuals of a 
compression fracture of L-1, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from February 1962 to July 
1965, and from June 1975 to July 1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

In a decision in April 1996, in pertinent part, the Board 
denied entitlement to an evaluation in excess of the then 30 
percent assigned for the veteran's back disability.  

The RO subsequently increased the rating to 50 percent.  

Both Board and subsequent RO decisions noted that the veteran 
had undergone lower lumbar surgery in 1991; accordingly, it 
remains unclear the extent to which lumbar disability is now 
service-connected.

During the course of the current appeal, the veteran has 
twice referenced providing testimony at a personal hearing.  
On one such occasion, his representative indicated that after 
an informal discussion of the case, he was withdrawing that 
request.  On his Substantive Appeal, he indicated that he 
wanted to provide testimony before Veterans Law Judge at the 
RO.  A notation in the file is to the effect that he had 
apparently cancelled that request, although there are no 
further details of record, and is unclear whether this 
"cancellation;' was a permanent or merely temporary one.  
Since the case must be remanded for other reasons, this issue 
should be also clarified.

Also during the course of the current appeal, the veteran 
withdrew his claim for service connection for tinnitus, and 
that issue is no longer part of the appeal.

During the course of the current appeal, the issue was raised 
as to entitlement to aid and attendance benefits based on the 
veteran's wife's diagnosis of Alzheimer's disease; that was 
granted by the RO, and aspects thereof are not at issue as 
part of the pending appeal.  He has also raised the issues of 
entitlement to service connection for depression and 
entitlement to a total rating based on individual 
unemployability which have yet to be perfected on appeal.  



REMAND

The veteran argues that he was subjected to significant 
acoustic trauma in service and in particular, was hurt in an 
explosion on shipboard, and that this precipitated hearing 
loss which has continued to present.  

However, he has not undergone VA audiometric evaluation with 
regard to his alleged hearing problems and there is no 
medical opinion with regard to the etiology of any hearing 
loss and any association it may have with service or any 
experience therein.

The veteran has indicated that he lost his job because of his 
service-connected back disability.  In this regard, it is 
unclear whether there is alleged additional back disability 
in excess of that described in the long-standing service 
connected L-1 area, and if so, whether and in what manner the 
various areas of the lumbar spine area can be separated for 
the rating of the disability herein and/or whether his low 
back problems have had any impact on other spinal areas 
including cervical. 

Social Security Administration (SSA) records are in the file.  
He has been found to be unable to work for disabilities which 
include but are not limited to his lumbar spine disability.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations. 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

However, where a veteran is in receipt of the highest 
schedular evaluation for limitation of motion, and a higher 
evaluation requires ankylosis, the provisions of 38 C.F.R. §§ 
4.40, 4.45 are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).

In this instance, the VA examination of January 2001 appears 
to show evidence of a bulging or possibly herniated disc and 
sensory changes, although it remains unclear whether these 
are due to the service-connected disability, to that combined 
with some other disability, or attributable only to something 
other than that for which the veteran has service 
connection..  

In any event, in order for the veteran to receive an 
evaluation in excess of 50 percent, additional neurosensory 
changes compatible with the L-1 or otherwise involved lumbar 
level would be required.  Accordingly, it remains of pivotal 
concern to determine whether there are such changes, and if 
so, to what extent that may be due to the service-connected 
disability.

Additionally, during the course of the current appeal, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The extensive regulatory provisions now in place, as well as 
associated judicial mandates and clarification, may not have 
been fully conveyed to the appellant and thus he may have 
been unable to avail himself of the benefits thereof.  

It also remains unclear whether the appellant is fully 
apprised of those records for which he is responsible versus 
those which will be obtained by VA, and/or those for which 
his release is required prior to VA obtaining them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has no option but to return the case for further 
development, and the case is remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
if there is additional clinical or other 
evidence available with regard to his 
back problems; if so, he should provide 
it, and if he is unable to achieve that 
on his own, the RO should assist him in 
obtaining such evidence, and it should be 
added to the claims file.  He should also 
be asked to provide any evidence he may 
have with regard to his hearing loss in 
and since service including treatment for 
hearing loss at any time since service 
separation.  He may also be able to 
provide information from service comrades 
with regard to any explosions onboard 
ship, etc.  The RO should assist him in 
that regard.

2.  The case, along with all evidence of 
record, should be submitted to VA 
physicians specializing in audiology and 
orthopedics who have not previously 
examined him, to respond to the 
following: (a) What is/are the correct 
diagnosis(es) for all of the veteran's 
back problems since service and at 
present; what are the relationships, if 
any, between these disabilities, and to 
what effect has any additional back 
problem been impacted or aggravated by 
the veteran's service or service-
connected disabilities; what vertebrae 
are involved in all facets of his 
service-connected disability, and what 
joints are not involved, and how is that 
distinction made; what is the current 
clinical status of the service-connected 
disability; and to what effect has any 
additional arthritic problem and/or 
associated neurological deficits been 
impacted or aggravated by the veteran's 
service or service-connected 
disabilities.  The opinions should be 
annotated to the record and should be 
sufficiently analytical and inclusive as 
to provide a sound basis for determining 
the status of the disabilities herein 
concerned.  The audiologist should 
determine the nature of the veteran's 
hearing loss, if any, and opine as to the 
etiology thereof, with annotation to the 
evidentiary record.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The veteran should clarify whether he 
still wishes a personal hearing and if 
so, such should be conducted.

5.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the laws and regulations 
applicable to the claim including as 
relate to 38 C.F.R. § 3.310 and/or Allen 
v. Brown, 7 Vet. App. 439 (1995).  An 
appropriate period of time should be 
allowed for response.

6.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


